t c memo united_states tax_court neno franc petitioner v commissioner of internal revenue respondent docket no filed date neno franc pro_se ann l darnold and dessa j baker-inman for respondent memorandum findings_of_fact and opinion thornton judge pursuant to sec_6015 petitioner seeks relief from joint_and_several_liability for unpaid federal_income_tax liabilities for and 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure all dollar continued findings_of_fact the parties have stipulated some facts which are so found when he petitioned the court petitioner resided in arkansas during the years at issue petitioner was known as fadil franca he and renee franca ms franca who was then his wife conducted a painting business under the name justin painting co petitioner did all the painting work and ms franca performed other duties such as making estimates buying paint and handling finances on date petitioner and ms franca divorced pursuant to the consent judgment of divorce petitioner was awarded the business_assets and interest in justin painting co as his sole and separate_property petitioner and ms franca filed joint federal_income_tax returns for each taxable_year through most of the taxable_income reported on their and joint returns was from their painting business--dollar_figure in and dollar_figure in the returns listed petitioner as the proprietor of this business the joint_return showed a tax_liability of dollar_figure which was not paid in full when the return was filed the joint_return showed a zero tax_liability but respondent determined that the return erroneously showed duplicative credit sec_1 continued amounts are rounded to the nearest dollar 2renee franca petitioner’s ex-wife has paid part of this liability but an unpaid balance remains of dollar_figure resulting in an underpayment of the same amount respondent summarily assessed the and unpaid taxes without issuing a notice_of_deficiency on date petitioner filed form_8857 request for innocent spouse relief requesting relief with respect to taxable years and on the form_8857 petitioner indicated that he and ms franca had filed joint returns for and but also stated that he did not know whether he had signed the returns or whether his signature was forged on date respondent issued to petitioner a final_determination denying his request for relief opinion married taxpayers generally may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due on their aggregate income sec_6013 an individual who has filed a joint_return may seek relief from joint_and_several_liability under sec_6015 filing a joint_return petitioner appears to assert that he did not sign the returns in question for and if petitioner mean sec_3a signature for fadil franca appears on each return it is true that these signatures made in a feminine hand differ markedly from petitioner’s signature as it appears on other documents in the record but even if petitioner did not inscribe continued thereby to assert that he did not file joint returns for those years his assertion would be self-defeating since filing a joint_return is a prerequisite to his obtaining relief from joint_and_several_liability under sec_6015 see sec_6015 119_tc_191 in any event petitioner has stipulated that he and ms franca filed joint returns for and as well as for all other years from through we treat this stipulation as a conclusive admission see rule e availability of relief under sec_6015 sec_6015 generally offers three avenues of possible relief under subsections b c and f relief under subsections b and c is available only with respect to understatements of tax see sec_6015 c because petitioner’s liability is due to underpayments rather than understatements of tax he does not qualify for relief under sec_6015 or c accordingly petitioner’s sole avenue of continued his signature on the returns this does not necessarily mean that he did not file joint returns if an income_tax return is intended by both spouses as a joint_return it is not determinative that one spouse failed to sign it see 270_f3d_1297 10th cir affg tcmemo_1999_426 56_tc_1 27_tc_270 affd 251_f2d_44 8th cir 4similarly on form_8857 request for innocent spouse relief petitioner indicated that he had filed joint returns for and relief is through sec_6015 see 120_tc_137 a taxpayer who does not qualify for relief under sec_6015 or c can qualify for relief under sec_6015 if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 revproc_2003_61 2003_2_cb_296 prescribes guidelines for determining whether an individual qualifies for relief under sec_6015 it sets forth seven threshold conditions that the requesting spouse must satisfy before the commissioner will consider a request for relief under sec_6015 one threshold condition is that subject_to certain specified exceptions that do not pertain to this case the income_tax_liability from which the requesting spouse seeks relief must be attributable to the other spouse revproc_2003_61 sec_4 c b pincite we lack evidence that might enable us to allocate the income of justin painting co between petitioner who did all the actual painting and ms franca we find it noteworthy however that the divorce judgment awarded the business to petitioner as his sole and separate_property petitioner has not shown that the income_tax_liability from which he seeks relief is attributable to ms franca see golden v commissioner tcmemo_2007_299 affd 548_f3d_487 6th cir nor has petitioner shown that he meets any of the specified exceptions to this threshold condition for the irs to grant equitable relief for this reason if for no other we conclude that petitioner does not qualify for equitable relief under sec_6015 alternatively we conclude that apart from failing to satisfy the just-described threshold condition petitioner has failed to show other facts and circumstances that would justify granting him equitable relief pursuant to the factors listed in revproc_2003_61 sec_4 c b pincite or otherwise see olson v commissioner tcmemo_2009_294 in his petition petitioner asserts primarily that he is entitled to innocent spouse relief because the and income_tax liabilities were held in the name of ms franca who included the debts in her bankruptcy filing the record does not suggest however that ms franca had a legal_obligation to pay the outstanding and joint tax_liabilities pursuant to a divorce decree or agreement see revproc_2003_61 sec_4 a iv c b pincite petitioner has stipulated that ms franca did not abuse him and that he was not in poor 5the specified exceptions to the threshold condition relate to a attribution of an item solely due to the operation of community_property law b nominal ownership c misappropriation of funds intended for the payment of tax by the nonrequesting spouse and d abuse by the nonrequesting spouse not amounting to duress revproc_2003_61 sec_4 2003_2_cb_296 the parties have stipulated that petitioner’s ex-wife did not abuse him the record does not suggest that any of the other exceptions apply mental or physical health it is unclear from the record whether petitioner knew or had reason to know that ms franca would not pay the income_tax liabilities in question whether he might have received significant benefit from the unreported income beyond normal support whether he would suffer economic hardship if relief is denied or whether he has made a good-faith effort to comply with income_tax laws in taxable years since see id sec_4 we sustain respondent’s determination that petitioner is not entitled to relief pursuant to sec_6015 to reflect the foregoing decision will be entered for respondent
